MARSHALL, J.
This is a proceeding by mandamus to compel the defendant, as assessor of taxes for Clinton county, to correct the assessments involved in the case of School District of Plattsburg v. Bowman, et ah, just decided, and reported at page 654 of this volume, so that instead of assessing said personal property to the partnerships that own it, and at the place of business of the partnership, the property shall be assessed against the members of the firm, each for his proportionate interest, at the place where the members severally reside.
What was said in the case just decided, is decisive of this case. The circuit court denied the peremptory writ, and its judgment is right and it is affirmed.
All concur.